Citation Nr: 1109920	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York
 
 
THE ISSUES
 
1.  Entitlement to service connection for posttraumatic stress disorder.
 
2.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder, to include an anxiety disorder and major depressive disorder.
 
3.  Entitlement to residuals of the human immunodeficiency virus. 
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel


INTRODUCTION
 
The appellant served on active duty from July 7, 1975, to September 10, 1975.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2008 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).  In the January 2008 rating decision, the RO denied entitlement to service connection for posttraumatic stress disorder and residuals of the human immunodeficiency virus.  In the April 2008 rating decision, the RO denied entitlement to service connection for an anxiety disorder.  
 
The issues of entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder, and residuals of the human immunodeficiency virus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDING OF FACT
 
The appellant's allegations of an in-service stressor during an in-service medical procedure have not been corroborated and are not credible.
 
 
CONCLUSION OF LAW
 
Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).
 
 


REASONS AND BASES FOR FINDING AND CONCLUSION
 
I.  VCAA
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in April 2007 and December 2007 of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  VA also informed the appellant of how disability evaluations and effective dates are assigned.  In the December 2007 letter, the RO specifically addressed the appellant's claim for entitlement to service connection for posttraumatic stress disorder.  The March 2008 statement of the case provided notice how a stressor involving a personal assault could be verified.  The claim was readjudicated in an August 2009 supplemental statement of the case.
 
VA fulfilled its duty to assist the claimant, including obtaining service and VA treatment records.  The Board acknowledges that it is remanding the claim for entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder, in order to obtain outstanding medical records pertaining to treatment for other psychiatric disorders that are indicated in the evidence currently in the claims file.  The Board finds, however, that it can adjudicate the claim for entitlement to service connection for posttraumatic stress disorder because the appellant has stated that he did not "remember" the in-service stressor until 2007.  Thus, any psychiatric treatment records dating prior to 2007 would not include any self reported recollection by the appellant pertaining to the alleged inservice stressor.  As such, those records could not establish that the appellant had posttraumatic stress disorder due to an in-service stressor that was first "recalled" in 2007.  Moreover, the appellant has not alleged that any additional records exist that would help to verify his claimed inservice stressor.
 
VA did not provide the appellant with an additional examination in connection with the claim for entitlement to service connection for posttraumatic stress disorder, and the Board agrees with the RO's decision not to provide an examination.  In disability compensation claims, the United States Court of Appeals for Veterans Claims (Court) has held that the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2).
 
The appellant originally alleged that his posttraumatic stress disorder is the result of a medical procedure he underwent while in service.  Overtime, however, the appellant has changed the nature of his stressor from undergoing a medical procedure to which he "did not consent," to undergoing a medical procedure that was analogus to "forcible rape" with an inanimate object.  As will be described below, the Board finds that the appellant's allegation of an in-service stressor, whether it be a medical procedure against his will or an alleged rape, is not credible.  The Board finds that his alleged statements of "fact" are untrue.  Because the Board finds that there was no credible inservice event, injury, or disease in connection with the appellant's claim for entitlement to service connection for posttraumatic stress disorder, see element (2) above, there is no obligation to provide him with a VA examination.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where Board makes finding that lay evidence regarding in-service event or injury is not credible, VA examination is not required).  
 
Moreover, notwithstanding the foregoing, VA has already provided the appellant with a VA examination in connection with this claim.  Specifically, in April 2009, the appellant underwent neuropsychological testing, which included taking the Minnesota Multiphasic Personality Inventory-II test, a clinical interview, and a chart review with a neuropsychologist.  There, the VA examiner specifically addressed the appellant's claim for posttraumatic stress disorder, including the appellant's in-service stressors (which by then had involved more than one stressor).  This test met all the requirements of an examination, including providing a medical opinion.
 
The Board further finds the appellant was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  He has submitted multiple detailed statements as to why he believes entitlement to service connection for posttraumatic stress disorder is warranted.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
II.  Analysis
 
The Board has reviewed all the evidence in the appellant's claims file, which includes his written contentions, service treatment records, and VA medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service connection for posttraumatic stress disorder requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 12, 2010).  This liberalized regulation does not apply in this case, however, since the appellant is not claiming a stressor based on fear of hostile military or terrorist activity.
 
In non-combat cases of posttraumatic stress disorder involving an allegation of personal assault, more particularized evidence is required to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for posttraumatic stress disorder.  The reasons follow.
 
The Board first concludes the appellant's allegation of an in-service stressor is not credible.  For background purposes, the appellant was treated within twenty-four hours of service entrance as a plebe at the United States Naval Academy.  He reported complaints of severe bilateral swelling and pain in his foot.  He was hospitalized and on the second hospital day, he developed nausea, some crampy diarrhea, a fever, tightness in the chest, and generalized myalgias with marked watery "blood tinged" diarrhea.  The appellant underwent a sigmoidoscopy, and a diagnosis of ulcerative colitis was subsequently entered.  The appellant was discharged from service with that diagnosis.  This disorder was judged to have existed prior to service, and not to have been service aggravated.
 
More than thirty two years later, in October 2007, the appellant was seen by a VA pain management provider when he claimed for the first time that the inservice sigmoidoscopy was forcefully done, despite his expressions of discomfort and requests to stop the procedure.  In December 2007, he stated that when he underwent the rectal biopsy, he was scared and felt that the procedure seemed like forcible rape.  See VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder.  The appellant alleged the medical staff shut the doors because the appellant was screaming so loudly.  

In December 2008, the appellant wrote that he was isolated in the hospital for 30 days.  See VA Form 9, Appeal to the Board, received in January 2009.  He stated that when he underwent the biopsy, he was barely medicated and taken to a room with "an unusually thick door that locked."  The appellant wrote that two officers raped him with a 12 inch long,  metal tube with a flanged end.  He described the two officers as strapping him down to a table with stirrups, raising his rectum into the air, and proceeding to rape him with this tube "laughing while I screamed for them to stop.  They locked the door.  This went on for what seemed to be an eternity."  Allegedly, when they finally stopped, they unstrapped him, and the alleged perpetrators quickly exited the room.  
 
In April 2009, the appellant underwent VA neuropsychological testing.  During the interview with the neuropsychologist, the appellant reported that he was in service for "two and one-half months," and that he was "violently hazed and humiliated on a number of occasions, culminating with what he termed a 'rape.'"  The appellant stated that the early instance of hazing involved a time when he reported not feeling well and his peers responded by stuffing him into a dirty laundry basket.  The examiner stated the appellant reported he was later inappropriately treated with medications that he was allergic to, which caused rectal bleeding.  The appellant reported he was convinced to undergo a scoping procedure at a hospital near the Academy, where a group of Navy officers did not perform a colonoscopy, but instead strapped him to an examination table and sodomized him with a "flanged kitchen pipe."  The examiner wrote, "After this, he was allegedly drugged, hospitalized against his will on a psychiatric unit for 33 days, and prevented from contacting the outside world, with the exception of making one phone call to his parents and one phone call to his Congressman."
 
In the neuropsychological report, the examiner noted the appellant's inconsistent statements between what he reported at the examination and what the treatment records showed.  She stated, "This record is significantly different from the claims he made during our interview."  She concluded that the appellant's responses to the MMPI-II were invalid because his responses were consistent with someone who exaggerates the severity and frequency of symptoms and bizarre experiences.  The examiner opined that the appellant had clear motivation for secondary gain, and that a diagnosis of malingering warranted consideration.
 
The neuropsychologist noted that whether the appellant's in-service stressor constituted a "Criterion A event" was questionable.  She stated that a sexual assault with a foreign object was consistent with this criterion but that experiencing a medically-appropriate procedure was not.  She concluded that it was unlikely the appellant's reported symptoms were truly indicative of a diagnosis of posttraumatic stress disorder.  She again stated that malingering was a clear possibility, but that it was possible the appellant had convinced himself the event(s) occurred due to a psychotic disorder.
 
The Board finds that the alleged in-service stressor described by the appellant, i.e., an event during which at least two men sodomized him with a kitchen pipe, is not credible.  Of record are inservice hospital records which consist of 27 pages of daily reports regarding the appellant's symptoms, status, etc., some of which show multiple reports in one day.  They are incredibly detailed, and yet fail to show the appellant underwent any sort of procedure against his will.  They show the appellant underwent a rectal biopsy and a sigmoidoscopy, but there is nothing in these records that would cause one to infer that the claimed stressor actually occurred inservice.
 
Additionally, the story he has provided is simply not believable.  Without any supporting evidence the Board does not believe the claim that two Navy physicians at United States Naval Hospital Annapolis, at the start of "plebe summer," were able to lock the appellant in a hospital room, sodomize him for a "prolonged period" in that hospital setting, and that despite this "assault" there is no evidence that the appellant required treatment being so violently "raped."  The appellant's considerable changes to his story during the course of his appeal also significantly contributes to the Board finding that such story is not credible.  Initially, the appellant stated that the procedure was done against his will and that he felt like he was raped.  Later he stated that he was raped with the two officers strapping him down and laughing at him as he begged them to stop.  Inconsistent statements hurt the appellant's credibility.   Caluza v. Brown, 7 Vet.App. 498 (1995).
 
Further supporting the Board's finding are statements the appellant has made during the appeal process.  The appellant has essentially alleged that VA has "made up facts" regarding his medical history-that he never had ulcerative colitis prior to service, and that he was "forced" to sign paperwork in service that he had ulcerative colitis prior to service.  The appellant's allegations are not supported by objective evidence.  For example, of record are June 1975 medical records from the appellant's family physician showing that the appellant was seen on June 24, 1975 (prior to service) with complaints of diarrhea for 10 days.  The examiner diagnosed 
questionable ulcerative colitis.  On June 26, 1975, the examiner wrote that a barium enema study showed suggesting small ulcerations of the large bowel beginning in the region of the hepatic flexure and extending throughout the remainder of the large bowel, suggestive of ulcerative colitis.  These records are dated approximately two weeks before the appellant entered service.  

The appellant has stated multiple times that he was never treated for ulcerative colitis prior to service.  The above referenced June 1975 records show otherwise.  Moreover, the service treatment records show the appellant admitting that he was treated for similar episodes of diarrhea prior to service.  See service hospitalization report.  The Board accords the private medical records and the appellant's statements made in service to be significantly more probative than statements he makes now during the appeal, which is more than 30 years following that period of time.  His allegations to the contrary are simply not credible. Thus, the appellant's allegation that VA "made up facts" goes towards the Board's inability to rely on his statements.
 
Finally, it is noted that psychological testing indicated the appellant has exaggerated his responses.  This hurts his credibility.
 
For these reasons, the Board finds that the purported in-service stressor did not occur.  The appellant has been provided multiple diagnoses of posttraumatic stress disorder based upon his alleged in-service stressor.  If, however, the alleged stressor is not credible, then the appellant cannot meet all the criteria for entitlement to service connection for posttraumatic stress disorder.  38 C.F.R. § 3.304(f).  Stated differently, without probative and credible evidence of an in-service stressor, entitlement to service connection for posttraumatic stress disorder is not warranted.
 
In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is invoked only where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the appellant 's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.
 
 
ORDER
 
Entitlement to service connection for posttraumatic stress disorder is denied.
 
 
REMAND
 
The claims for entitlement to service connection for (1) a psychiatric disorder, other than posttraumatic stress disorder, to include an anxiety disorder and major depressive disorder;  and (2) residuals of the human immunodeficiency virus need to be remanded.  
 
As to the claim for entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder, there appears to be outstanding relevant records.  For example, a March 2001 VA treatment record shows the examiner wrote, "[The appellant] has had several bouts of clinical depression requiring hospitalization six times, about 6 or 7 years ago in California."  This would establish hospitalization dates of 1994 and 1995.  These records would be relevant to the claim on appeal. 
 
As to the claim for entitlement to service connection for residuals of the human immunodeficiency virus, the appellant has stated that he has been in receipt of Social Security disability benefits since 1992 for the human immunodeficiency virus.  There has been no attempt to obtain these records.  As they are relevant to the claim on appeal, further development is required.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should contact the appellant and inform him that VA is attempting to obtain relevant records pertaining to his claim for entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder.  Inform the appellant that in March 2001, a VA examiner wrote, "[The appellant] has had several bouts of clinical depression requiring hospitalization six times, about 6 or 7 years ago in California."  Ask the appellant to inform VA where these hospitalizations took place and authorize VA to obtain the records should they involve non-VA treatment.  
 
2.  The RO should obtain any relevant outstanding VA treatment records from January 2010 to the present.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  The RO should obtain the Social Security Administration disability records, to include the records used to award the appellant disability benefits in 1992.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  The RO must conduct any additional development it deems is warranted.
 
5.  Thereafter, the RO should readjudicate the claims for entitlement to service connection for (i) a psychiatric disorder, other than posttraumatic stress disorder, to include an anxiety disorder and major depressive disorder and (ii) residuals of the human immunodeficiency virus.  If any benefit is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


